Citation Nr: 1241825	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-10 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for sarcoidosis.

2.  Entitlement to service connection for residuals of a spinal cord injury, claimed as secondary to a service connected cervical spine disability.

3.  Entitlement to special monthly compensation based on loss of use of the lower extremities.

4.  Entitlement to an automobile and adaptive equipment or to adaptive equipment only.

5.  Entitlement to specially adapted housing.

6.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to November 1993, and from September 1998 to February 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either substantively duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a disability rating in excess of 30 percent for sarcoidosis is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  While under the influence of drugs that had not been prescribed by a physician, the Veteran injured his spinal cord in a motor vehicle accident; residuals of a spinal cord injury are not otherwise etiologically related to service.

2.  The Veteran has not effectively lost the use of his lower extremities due to a service-connected disability.

3.  The Veteran is service connected for cervical spine stenosis with fusion C4-C7 with degenerative joint disease (rated at 30 percent), tinnitus (rated at 10 percent), residuals of compartment syndrome surgery of the left lower extremity (rated at 10 percent), residuals of compartment syndrome surgery of the right lower extremity (rated at 10 percent), psoriasis (rated at 10 percent), compartment syndrome of the left lower extremity (rated as noncompensable), compartment syndrome of the right lower extremity (rated rated as noncompensable), and sarcoidosis (currently rated as noncompensable).

4.  The Veteran is not service connected for a disability that causes a loss or permanent loss of use of one or both feet; a loss or permanent loss of use of one or both hands; a permanent impairment of vision of both eyes to the required specified degree; or ankylosis of one or both knees or of one or both hips.
 
5.  The Veteran is not service connected for blindness in either eye, and he does not have a service connected anatomical loss or loss of use of either lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair.

6.  The Veteran's service-connected disabilities do not prevent him from attending to the needs of nature, caring for himself, or protecting himself from the hazards of his environment.


CONCLUSIONS OF LAW

1.  Residuals of a spinal cord injury were not incurred or aggravated in the line of duty during active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1(n) , 3.301, 3.303 (2012).

2.  The criteria for special monthly compensation based on loss of use of the lower extremities are not met.  38 U.S.C.A. §§ 1114 (West 2002); 38 C.F.R. § 3.350(a)(2).

3.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.808, 17.156 (2012).

4.  The criteria for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a); 38 C.F.R. § 3.809 (2011).

5.  The criteria for entitlement to special monthly compensation based on the need for the regular aid and attendance of another person are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. § 3.350 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the record reflects that the Veteran was provided all required notice, by letter mailed in December 2006, prior to the initial adjudication of the claims.

In addition, the pertinent treatment records have been obtained and the Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Law and Regulations

Service Connection

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Loss of Use

A veteran who, as the result of a service-connected disability, has suffered the anatomical loss or loss of use of one or both feet, one or both lower extremities or is permanently bedridden or so helpless as to be in need of regular aid and attendance, is entitled to SMC.  8 U.S.C.A. § 1114; 38 C.F.R. § 3.350. 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Automobile and Adaptive Equipment
 
Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 
 
A veteran is considered an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment if he is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes to the specified degree.  38 C.F.R. § 3.808(b)(1). 
 
The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Cf. Melson v. Derwinski, 1 Vet. App. 334 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 
 
A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment, and adaptive equipment only, if he is entitled to VA compensation for ankylosis of one or both knees, or one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).


Aid and Attendance

Special monthly compensation is payable if, as the result of service-connected disability, the veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid;

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness;

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.


It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Service Connection

During active duty, the Veteran underwent a cervical spine fusion.  Service connection has already been established for cervical spine stenosis with fusion C4-C7 with degenerative joint disease.

The Veteran has not claimed, and the service treatment records do not show, that he injured his spinal cord while on active duty.  Rather, the evidence shows that the Veteran injured his spinal cord post-service in a motor vehicle accident in October 2006.

On October 4, 2006, the Veteran received outpatient treatment at 0915 CDT for vomiting, nausea, and congestion.  The treatment provider prescribed Deconamine SR and Promethazine.  The Veteran was released without limitations.  The treatment note reflects that the Veteran was notified of potential side effects of the medications.

A Missouri State Highway Patrol accident report shows that at 1110 CDT on October 5, 2006, the Veteran was involved in a single-vehicle accident.

An October 2006 hospital history report reflects that after the accident, paramedics found the Veteran lethargic in the field but still appropriate.  The Veteran was unable to move his legs.  He was brought to the hospital, and a toxicology screen was positive for benzodiazepines, amphetamines, and opiates.  A CT scan revealed jumped facets at C7-T1 with a small fracture.  A neurosurgical evaluation disclosed a complete motor and sensory spinal cord injury at the T1 level, just below the level of a previous cervical fusion.  Subsequently, the Veteran underwent surgical stabilization of his neck fracture.

In November 2006, P.D.H., M.D., stated that the Veteran was involved in an accident in which he sustained a C7-T1 fracture dislocation with resulting spinal cord injury, which left the Veteran with complete loss of function in the lower extremities and loss of fine motor coordination in his hands.  Dr. H. noted that while the Veteran was on active duty, he had undergone a four-level anterior cervical fusion and plating from C4 to C7.  Dr. H. opined that it was quite likely that had it not been for the atypically rigid segment and lever arm provided by the prior fusion, the Veteran might not have fractured his spine in the atypical fashion that he did.  

In December 2009, a VA compensation and pension examiner reviewed the claims file.  The examiner noted that on October 4, 2006, the Veteran received medical treatment and was prescribed Deconamine SR and Promethazine (Phenergan).  The examiner additionally noted that the Veteran's previous medication list included Loratadine, Baclofen, and Tramadol.  The accident and post-accident treatment reports were reviewed, and the examiner stated that it was postulated that the Veteran went to sleep and his car left the road, causing the accident.  He additionally noted the post-accident toxicology screen that was positive for benzodiazepines, amphetamines, and opiates.

The examiner remarked that Deconamine SR is a combination of chlorpheniramine and pseudoephedrine.  He stated that chlorpheniramine has a side effect of drowsiness, and pseudoephedrine has a side effect of wakefulness.  He opined that the toxicology screen showing amphetamines were at least as likely as not positive because of the Veteran's pseudoephedrine from the Deconamine SR.  The examiner additionally noted that a side effect of Phenergan is drowsiness.

The examiner stated that the record did not contain evidence that the Veteran had recently been prescribed a benzodiazepine (such as Valium) or opiates.  Both were found in the Veteran's toxicology screen.

The examiner opined that the Veteran's prescribed medications, Deconamine SR and Promethazine, were not at least as likely as not the cause of the drowsiness which might have produced falling asleep and the subsequent accident.  He remarked that benzodiazepines and opiates are much more likely to cause drowsiness, and it was his opinion that it was at least as likely as not that the benzodiazepines and opiates were the medications that produced the Veteran's falling asleep, if medications were the cause of his drowsiness.

In March 2010, the Veteran remarked that he was only taking medication for his service-connected cervical spine disorder and for a cold.  He said that the toxicology conclusion was incorrect.  He said that his service-connected cervical spine disorder had weakened his spine, and the car accident would not have been as devastating to most people.

On review of the evidence above, the Board has carefully considered the November 2006 letter from Dr. H. in which Dr. H. opined that it was likely that but for the Veteran's service-connected cervical spine disorder, his spine "might not have fractured" in the manner that it did in the October 2006 accident.  However, the Court has held that the use of equivocal language such as "might not" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As Dr. H. expressed his opinion in terms of speculative language (i.e., "might not"), the Board finds that his opinion to be speculative in nature.  As it is speculative, it does not provide the necessary medical nexus in order to establish service connection.

The Board finds the weight of the evidence shows that the Veteran was under the influence of drugs that had not been prescribed by medical personnel at the time of the October 2006 accident.  In this matter, the Board finds the report of the December 2009 VA examiner persuasive.  The report was prepared by a medical employee who had the proper training to offer an opinion on a medical matter.  He reviewed and commented on both the positive and negative evidence of record.  He objectively reported on the evidence and his conclusions.  The examiner reviewed the record and indicated that the Veteran's prescribed medications would account for the positive screen for amphetamines in the October 2006 toxology report.  The examiner acknowledged that a side effect of the prescribed medications was drowsiness, but he explained that the benzodiazepines and opiates found in the Veteran's system were more likely to cause his drowsiness.  The examiner reviewed the record and found no evidence that the Veteran had recently been prescribed a benzodiazepine (such as Valium) or opiates.  As such, the report provides persuasive evidence that the Veteran was under the influence of drugs that had not been prescribed by a physician at the time of the accident.

In this regard, where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct; see 38 C.F.R. § 3.301(c)(3).  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b) ; Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Veteran has asserted his belief that that the toxology report was mistaken, and that a careful review of his medical records would show that he was prescribed the medication found in his system.  However, competent and uncontroverted medical review of the record reflects that the Veteran's treatment records did not contain evidence that the Veteran had recently been prescribed a benzodiazepine (such as Valium) or opiates; however, both were found in the Veteran's toxicology screen.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991). 

Based on the evidence and analysis above, the Board finds the criteria for service connection for residuals of a spinal cord injury are not met.  Accordingly, the claim must be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Loss of Use

The Veteran is service connected for cervical spine stenosis with fusion C4-C7 with degenerative joint disease (rated at 30 percent), tinnitus (rated at 10 percent), residuals of compartment syndrome surgery of the left lower extremity (rated at 10 percent), residuals of compartment syndrome surgery of the right lower extremity (rated at 10 percent), psoriasis (rated at 10 percent), compartment syndrome of the left lower extremity (rated as noncompensable), compartment syndrome of the right lower extremity (rated rated as noncompensable), and sarcoidosis (currently rated as noncompensable).

On VA general examination in January 2006, the Veteran reported experiencing flare-ups of pain in his lower extremities approximately six times per month.  He said that the flares would last up to two hours, and when they occurred, he was unable to walk without severe pain.  The examiner noted that the Veteran was still able to perform his activities of daily living, and the Veteran did not use a cane or a brace.  At the examination, the examiner noted that the Veteran had a normal posture and gait.  Lower extremity muscle strength was deemed 5/5 bilaterally.  The examiner further noted that the ranges of motion of the lower extremities were within normal limits without pain on motion.  Additionally, the Veteran had normal lower reflexes.

In October 2006, the Veteran injured his spinal cord in an automobile accident.  An October 2006 treatment record reflects that at after the accident, the Veteran was unable to move his legs.

A November 2006 letter from P.D.H., M.D., reflects that the Veteran was involved in an accident in which he sustained a C7-T1 fracture dislocation with resulting spinal cord injury which left him with complete loss of function in the lower extremities.

On VA spine examination in September 2007, the examiner noted that the Veteran was in an accident in 2006 that caused significant problems.  The examiner noted that the Veteran had incurred a total paralysis from the nipples down.  The Veteran had complete failure of the bladder and bowels.  He required assistance into and out of his wheelchair and to use the shower.

The Board finds that the criteria for an award of Special Monthly Compensation based on loss of use of the lower extremities have not been met.  The Veteran has not claimed, and the evidence as reviewed above does not show, that the Veteran suffered a loss of use of his lower extremities prior to his October 2006 automobile accident.

The Veteran clearly currently is not able to use his lower extremities in a functional way.  However, the medical evidence of record shows that his loss of use is due to the spinal cord injury suffered in the October 2006 accident.  As analyzed above, service connection cannot be granted for the residuals of the October 2006 accident.  As the Veteran's loss of use of his lower extremities is not due to a service connected disability, special monthly compensation cannot be granted for the loss of use of his lower extremities.  See 38 C.F.R. § 3.350(a)(2).

As the evidence preponderates against this aspect of the claim, the benefit-of-the-doubt rule is not for application.

Automobile and Adaptive Equipment

The Veteran's service-connected disabilities are identified above.  As discussed above, the Veteran does not have "loss of use" of his upper or lower extremities due to a service connected disability as defined by regulation.  See 38 C.F.R. § 3.350(a)(2).  In addition, there is no indication in the record that the Veteran experiences a service connected permanent impairment of vision of both eyes or ankylosis of one or both knees or of one or both hips.  
 
Simply put, the Veteran is not an "eligible person," as defined by 38 C.F.R. § 3.808(b)(1), for financial assistance in acquiring an automobile or other conveyance and adaptive equipment because he is not service connected for loss of use of the upper or lower extremities.

In summary, a service connected or compensated loss or permanent loss of use of one or both feet, a service connected or compensated loss or permanent loss of use of one or both hands, a service connected or compensated permanent impairment of vision of both eyes to the required specified degree, or a service connected or compensated ankylosis of one or both knees or of one or both hips has not been demonstrated.  The pertinent criteria have not been met, and the Veteran is not entitled to a certificate of eligibility for an automobile and adaptive equipment or for adaptive equipment only. 

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to:  (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).
 
As reviewed above, the Veteran does not have "loss of use" of his upper or lower extremities due to a service connected disability as defined by regulation.  See 38 C.F.R. § 3.350(a)(2).  The record also fails to demonstrate service connected blindness in both eyes, residuals of organic disease, or any other service connected disability for which a certificate of eligibility for assistance in acquiring specially adapted housing is warranted.  As such, this claim must be denied.
 


Aid and Attendance

The Veteran's service-connected disabilities are identified above. Again, the Veteran has not claimed, and the evidence as reviewed above does not show, that the Veteran required aid and attendance prior to his October 2006 automobile accident.

The Veteran clearly currently requires aid and attendance, as he is paralyzed from the chest down.  However, as reviewed above, the medical evidence of record shows that his inability to attend to the needs of nature or care for himself is due to the spinal cord injury suffered in the October 2006 accident.  As analyzed above, service connection cannot be granted for the residuals of the October 2006 accident.  As the Veteran's need for aid and attendance is not due to a service connected disability, special monthly compensation cannot be granted for aid and attendance.

As the evidence preponderates against this aspect of the claim, the benefit-of-the-doubt rule is not for application.


							(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for residuals of a spinal cord injury, claimed as secondary to a service connected cervical spine disability, is denied.

Entitlement to special monthly compensation based on loss of use of the lower extremities is denied.

Entitlement to automobile and adaptive equipment or for adaptive equipment only is denied.

Entitlement to specially adapted housing is denied.

Entitlement to special monthly compensation based on the need for aid and attendance is denied.


REMAND

Concerning the claim for an increased disability rating for service-connected sarcoidosis, the Board notes that the Veteran last underwent VA examination in September 2009.  The examiner noted that the Veteran was on no pulmonary medication.  Pulmonary testing resulted in an FEV-1 value 55 percent of predicted value.  The FEV-1/FVC value was 81 percent.  The examiner opined that it was unlikely that sarcoidosis currently was present.  A diagnosis of orthopnea secondary to neuromuscular disease associated with spinal cord injury was given.

The RO denied an increased rating for sarcoidosis partly on the basis that the Veteran did not have a current diagnosis of sarcoidosis.

Although the September 2009 examiner opined that a current diagnosis of sarcoidosis was unlikely, he offered no opinion regarding the presence of residuals of the previously-diagnosed sarcoidosis.  According to Diagnostic Code 6846 (for sarcoidosis), sarcoidosis can be rated as active disease or as residuals as chronic bronchitis (see 38 C.F.R. § 4.100, Diagnostic Code 6846, emphasis added).  The September 2009 VA examination report is unclear regarding what symptoms are attributable to the Veterans non-service connected spinal cord injury and which are attributable to residuals of the service connected sarcoidosis.  As such, the Veteran should be afforded another VA pulmonary examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Arrange for an appropriate VA examination of the Veteran to determine the extent and severity of his service-connected sarcoidosis.  All indicated studies should be performed, to include a pulmonary function test (PFT).  The examiner should review the results of all testing prior to completion of the examination report.  The examiner should describe in detail all current manifestations of the Veteran's sarcoidosis and/or residuals of sarcoidosis.  

To the extent possible, the examiner should attempt to distinguish the manifestations of sarcoidosis from any other coexisting nonservice-connected respiratory or cardiovascular disability.  If such cannot be accomplished, the examiner should so indicate. 

The results of a PFT are needed to determine: (a) the percentage of predicted FVC; (b) the percentage of predicted FEV-1; (c) FEV-1/FVC; and (d) the percentage of predicted DLCO (SB).  If a DLCO (SB) (Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method) test is not obtainable, evaluation may be based on alternative criteria as long as the examiner states why the test would not be useful or valid. 

The examiner should also discuss whether there is: 
(a) intermittent or systemic treatment with corticosteroids, (b) right ventricular hypertrophy; pulmonary hypertension (shown by echo or cardiac catheterization); an episode or episodes of acute respiratory failure; or a requirement of outpatient oxygen therapy; or (c) cor pulmonale; or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  

The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to secure or follow a substantially gainful occupation.  The supporting rationale for all opinions expressed must be provided.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


